Exhibit 99.1 ARID AQUIFER RECHARGE INJECTION SYSTEM PRESENTATION REQUESTED BY WYOMING REGULATORS AS ALTERNATIVE TO SURFACE DISCHARGE FOR MANAGING COAL BED METHANE WATER Upton, Wyoming (December 10, 2009) Big Cat Energy Corporation (www.bigcatenergy.com) (“Big Cat”) (BCTE: OTCBB), a supplier of the ARID Aquifer Recharge Injection System was asked to present its produced water management technology as a cost effective solution for enhancing local aquifers and retaining usable ground water that would otherwise be wasted by surface discharge. On Wednesday December 2, 2009, in Gillette, WY, the Wyoming Department of Environmental Quality (“DEQ”) convened a working group of industry leaders and landowners to define the problems and the solutions for surface discharge that have been a contentious water issue with coalbed methane operators for more than 10 years. Big Cat made a subsequent presentation to DEQ and BLM representatives.
